Citation Nr: 0113324	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to May 19, 1999 for an 
award of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted of the veteran's claim of 
entitlement to a TDIU, effective May 19, 1999.  This appeal 
ensued after the veteran disagreed with the effective date of 
that award.


REMAND

The May 2000 rating decision on appeal granted the veteran's 
claim of entitlement to a TDIU, effective from May 19, 1999.  
The veteran appealed that decision with respect to the May 
19, 1999 effective date, arguing that the award should have 
been granted back to August 1996, the date on which he filed 
his initial claims for service connection for posttraumatic 
stress disorder (PTSD), hearing loss and a skin condition.  
Before the Board can adjudicate this claim, however, 
additional evidence is needed.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a))

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: (1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and (2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence showing that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A TDIU award is an award of increased compensation.  
Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2000) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Under that regulation, the 
effective date of an increase in compensation shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(o)(1).  In 
disability compensation cases, an effective date may also be 
assigned as of the earliest date "on which it [was] factually 
ascertainable that an increase in disability had occurred, if 
[the] claim is received within [one] year from such date."  
Otherwise the effective date will be the date of receipt of 
the claim.  See 38 C.F.R.  § 3.400(o)(2).

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  See 38 C.F.R. §§ 
3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151 (2000).

Turning to the present case on appeal, the Board notes that 
in order to make a correct determination as to the effective 
date of a TDIU, all pertinent medical records must be 
obtained and added to the claims file.  At a July 1998 VA 
psychiatric examination, the veteran indicated that he was in 
receipt of Social Security Administration (SSA) benefits.  
The Board notes, however, that none of the veteran's SSA 
records have been associated with the claims file.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, although an SSA decision with regard to 
unemployability is not controlling for purposes of VA 
adjudication, an SSA decision is pertinent to a determination 
of the appellant's ability to engage in substantially gainful 
employment.  See Martin v. Brown, 4 Vet. App 136, 140 (1993).  
The Court has also held that the Board breached its duty to 
assist the appellant when it based its conclusion on the SSA 
decision and did not obtain the appellant's SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Under 
these circumstances, the Board requests that the RO obtain a 
copy of the veteran's SSA records, to include all medical 
records which formed the basis of that decision.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
Social Security Administration (SSA) 
records, to include all medical records 
which formed the basis of any decision 
rendered.  

2.  The RO should also review the entire 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to an 
effective date prior to May 19, 1999 for 
an award of a total disability rating 
based upon individual unemployability due 
to service-connected disabilities.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




